Citation Nr: 1433027	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  06-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had active duty from July 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a 30 percent rating for posttraumatic stress disorder (PTSD).  The rating was subsequently increased to 50 percent in an April 2006 rating decision.  The Veteran formalized an appeal of the August 2004 rating decision shortly after the April 2004 rating decision was issued.  

In a September 2010 decision, the Board granted a 70 percent rating for PTSD and remanded the issue of entitlement to a TDIU.  The Board ultimately denied the claim for a TDIU in a July 2012 decision.  

The Veteran appealed the Board's July 2012 decision to the Court of Appeals for Veterans Claims (Court).  In an August 2013 Joint Motion for Remand (Joint Motion), the parties requested that the Court vacate and remand the Board's decision.  The Court granted the Joint Motion in an August 2013 Order.  The Board subsequently remanded the claim in November 2013 for additional development.  

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in November 2013 in order to obtain the Veteran's vocational rehabilitation folder and to obtain an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (PTSD with marijuana abuse, evaluated as 70 percent disabling; entrinsic bronchial asthma, evaluated as 30 percent disabling; and a scar fragment wound on the right upper lateral abdomen, evaluated as 0 percent disabling) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has reviewed the Veteran's electronic records and although it appears that efforts were made to associate the Veteran's vocational rehabilitation folder with the electronic record, it does not seem that the efforts were successful as the vocational rehabilitation folder remains outstanding.  This must be rectified on remand.  

The Veteran underwent a VA Review PTSD Disability Benefits Questionnaire (DBQ) in March 2014.  The examiner who conducted the examination provided an opinion that the Veteran's unemployability was not due to his PTSD or cannabis dependence and indicated that since he was a Ph.D.-level licensed psychologist, not a physician, it would be inappropriate for him to opine regarding whether the Veteran's non-psychiatric medical conditions render him unable to secure or follow a substantially gainful occupation.  This opinion is not adequate as it did not address the question posed by the Board in the November 2013 remand.  In addition, the Veteran asserts that the examiner has mischaracterized the nature of his employment.  The Board agrees.  The examiner appears to have based the opinion regarding whether the Veteran's psychiatric disorder prevents employment on his determination that the Veteran has been gainfully employed for over 20 years as an optic cable technician, without adequate discussion of the Veteran's employment history as reflected in the record, to include the Veteran's assertions that he has not worked full time since 2002; that he has failed several drug screens; that he could not drive a company vehicle due to his use of marijuana since he cannot pass a drug screen; and that he had lost at least three jobs due to smoking marijuana.  On remand, an opinion regarding the Veteran's employability that takes into account the Veteran's reported work history must be obtained.  This is also important given that the claim for entitlement to a TDIU is inextricably intertwined with the pending claim for service connection for ischemic heart disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  

As the claim is being remanded for the foregoing reasons, recent VA treatment records should also be associated with the record.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Central Iowa Health Care System, dated since November 2013.  

2.  Obtain the Veteran's vocational rehabilitation folder.

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination.  A detailed work history must be obtained from the Veteran and the examiner should note the following assertions made by the Veteran in conjunction with the claim: that he has not worked full time since 2002; that he has failed several drug screens; that he could not drive a company vehicle due to his use of marijuana since he cannot pass a drug screen; and that he had lost at least three jobs due to smoking marijuana.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (PTSD with marijuana abuse, evaluated as 70 percent disabling; entrinsic bronchial asthma, evaluated as 30 percent disabling; and a scar fragment wound on the right upper lateral abdomen, evaluated as 0 percent disabling) either singly or taken together, render him unable to secure or follow a substantially gainful occupation. 

The examiner is notified that the Veteran's marijuana abuse is part of his service-connected PTSD.  The examiner must not distinguish the effects of the Veteran's drug abuse from the effects of the PTSD.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

4.  Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



